UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

meng ee eee eee eee nn en eee a x
COOPERATIEVE RABOBANK U.A., NEW YORK
BRANCH, BROWN BROTHERS HARRIMAN & CO.,
BANK HAPOALIM B.M., MITSUBISHI
INTERNATIONAL CORPORATION, ICBC
STANDARD BANK PLC, TECHEMET METAL
TRADING, LLC, WOODFOREST NATIONAL BANK
and HAIN CAPITAL INVESTORS MASTER FUND,
LTD.,

 

Case No. 1:20-cv-01556-LGS

Plaintiffs,
VS.
CROWE LLP

Defendant.

 

NOTICE OF APPEARANCE
PLEASE TAKE NOTICE, that the undersigned counsel are admitted to the Bar of this
Court and appear in this case as counsel for Defendant Crowe LLP.
Dated: New York, New York
March 12, 2020

KAGEN & CASPERSEN PLLC

 

Stuart Gann “ss

Joel M. Taylor, a
757 Third Avenue, 20th Floor
New York, NY 10017
Tel: 212-880-2045
skagen@kagencaspersen.com

jtaylor@kagencaspersen.com

Counsel for Defendant
